PER CURIAM.
Appellant, an inmate of the state correctional system, seeks review of a final order denying his motion requesting post-eonviction relief pursuant to Florida Rule of Criminal Procedure 3.850. The trial court denied relief based solely upon its conclusion that the motion was untimely. That conclusion was, in turn, based upon the assumption that appellant had not taken a direct appeal from his conviction and sentence. However, that assumption was erroneous. Appellant did, in fact, appeal his sentence, claiming that it was illegal, and this court affirmed without opinion. White v. State, 641 So.2d 74 (Fla. 1st DCA 1994). Our mandate issued on August *45012, 1994, and appellant filed his motion seeking post-conviction relief on June 10, 1996. Accordingly, his motion was timely filed.
We reverse the order denying relief, and remand for further proceedings. Should the trial court again conclude that appellant is entitled to no relief, it shall attach to its order those portions of the record which conclusively demonstrate that fact.
REVERSED and REMANDED, with directions.
WEBSTER, MICKLE and LAWRENCE, JJ., concur.